PER CURIAM.
We granted certiorari because of an apparent conflict between the instant decision and the decision of this Court in State ex rel. York v. Beckham, 160 Fla. 810, 36 So.2d 769 (1948). We initially felt that it would be necessary to consider the case at bar in view of apparently conflicting holdings in Beckham and our later decision in In re Rouse, 66 So.2d 42 (Fla.1951). See Billingham v. Thiele, 109 So.2d 763 (Fla.1959). We have now concluded that Beckham and Rouse are reconcilable and it is not necessary to accept one and reject the other. We therefore find that the instant writ was improvidently granted and that it should be discharged on the authority of In re Rouse, supra.
It is so ordered.
CALDWELL, C. J., DREW, THOR-NAL and ERVIN, JJ., and WHITE, Circuit Judge (Retired), concur.